ORDER DENYING APPEAL
This matter came before the full Court by telephone conference on Tuesday, Sep tember 22, 2009. The Order that is being appealed is dated as filed on July 7, 2009. Pursuant to the HCN Rules of Appellate Procedure, appeals must be perfected within sixty (60) days of the order or judg ment being appealed. This appeal was not filed in a timely manner. In addition, there was no legal basis for an appeal. *377HCN Rules of Appellate Procedure, Rule 10 B was not followed. Therefore, the appeal request must be denied.
This Court hereby ORDERS:
1. That the Notice of Appeal is denied.
IT IS SO ORDERED. EGI HES-KEKJET.